Title: From Thomas Jefferson to Benjamin Smith Barton, 1 March 1800
From: Jefferson, Thomas
To: Barton, Benjamin Smith



Mar. 1. 1800.

Th: Jefferson presents his compliments to Dr. Barton. he is just now beginning to copy the Indian vocabularies lent him by Dr. Barton; but finds it necessary to know previously whether some of them may not already have been entered in the Vocabularies of Th:J. lent to Dr. B. he will therefore thank him for them, & if Dr. B. has not made the uses of them which he wished, they shall be speedily sent back to him, with his own.
